DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 7/8/19 has been entered.  Claims 1-20 are pending.
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/109099, filed on 6/29/16.
3.	The IDS filed 6/17/19, 7/17/19, 8/9/19 and 10/10/19 have been considered as indicated.  With regards to the IDS filed 7/17/19, cite no. 1 is improper.  Each document must be listed separately with the appropriate date.  37 CFR 1.98
4.	The disclosure is objected to because of the following informalities: 
	The text in Tables 1 and 2 of the specification is blurry/illegible.
5.	Claims 3 and 16 are objected to because of the following informalities: 
 A.	As per claim 3, at lines 3 and 5 change “of to the booths” to --of the booths--.
B.	As per claim 16, at lines 3 and 5 change “of to the booths” to --of the booths--.
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the 
The term "medium" is given its broadest reasonable interpretation and will cover an ineligible signal per se unless defined otherwise in the application.  In the instant case, the specification explicitly defines the scope of the "medium" as encompassing a signal (carrier wave) and is therefore non-statutory.  In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  The examiner suggests inserting --non-transitory-- before “computer readable storage medium” in claim 13 to exclude non-statutory embodiments. 
7.	Claims 1-20 are distinguishable over the prior art of record.  The claims include many of the features of the allowed parent applications (now US Patent Nos. 9,880,018 and 10,393,535) including selecting several of the records according to the determined similarity level, determining the booths in all of the selected records not yet visited by the user, adding the determined booths to a candidate list and presenting at least one of the booths in the candidate list to the user.
8.	Claims 1, 2 and 4-12 are allowed.  Claim 3 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661